1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JUN MICHAEL DIRAIN
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:11-CR-0296 WBS
                                                 )
12        Plaintiff,                             )
                                                 )   MOTION TO EXONERATE BOND;
13                vs.                            )   ORDER (proposed)
                                                 )
14   JUN MICHAEL DIRAIN,                         )
                                                 )
15        Defendant.                             )   Judge: Hon. Allison Claire
                                                 )
16                                               )
17
18          Mr. Dirain asks the Court to enter an order exonerating the bond ordered on July 20,
19   2011, and returning his passport, in light of his surrender for service of sentence.
20          On July 20, 2011, the Court ordered Mr. Dirain released on a $100,000.00 bond secured
21   by $10,000.00 cash deposited with the Court by Jane Bertolani and Maty Dirain. Docs. 23, 64.
22   Mr. Dirain also surrendered his U.S. passport, doc. 38. He was allowed to renew it during his
23   release and he surrendered his new passport on May 8, 2019. Doc. 862. Mr. Dirain complied
24   with all conditions of his bond. On September 30, 2019, Judge Shubb ordered him to serve six
25   months in custody. Doc. 921. Defense counsel has confirmed that Mr. Dirain surrendered as
26   ordered on December 3, 2019, and is presently incarcerated at Atwater USP. Considering the
27   timely surrender, the government is unlikely to object to entry of an order exonerating bond,
28   returning the passport, and reconveying property to the sureties as appropriate.

                                                      -1-
1           A proposed order follows.
2                                                 Respectfully Submitted,
3                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
4
5    Dated: December 10, 2019                     /s/ T. Zindel__________________
                                                  TIMOTHY ZINDEL
6                                                 Assistant Federal Defender
                                                  Attorney for JUN MICHAEL DIRAIN
7
8
9                                               ORDER
10
11          Bond for Jun Michael Dirain is exonerated. The Clerk of the Court shall release all
12   property securing the bond and shall return Mr. Dirain’s passport to defense counsel so that he
13   can return it to Mr. Dirain.
14          IT IS SO ORDERED.
15
16   Dated: December 10, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
